UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7378



KERRY LEE SMITH,

                                              Plaintiff - Appellee,

          versus


LIEUTENANT ROBERTSON; OFFICER SYKES; CORREC-
TIONAL OFFICER SMALLWOOD, Corrections Officer
of the Virginia Department of Corrections,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-98-432-3)


Submitted:   February 8, 2000          Decided:     February 22, 2000


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kerry Lee Smith, Appellant Pro Se. Rick Randall Linker, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kerry Lee Smith appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Smith v. Robertson, No. CA-98-432-3 (E.D. Va. April 27, 1999, Sept.

30, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2